Exhibit 10.1

 



WARRANT AMENDMENT AGREEMENT

 

This WARRANT AMENDMENT AGREEMENT (this “Agreement”) is made and entered into as
of September 20, 2019 by and between the investor signatory hereto
(“Warrantholder”), and CorMedix Inc., a Delaware corporation (the “Company”).

 

WHEREAS, Warrantholder is the holder of Series B warrants, issued on May 3, 2017
in an underwritten public offering by way of a prospectus supplement to the
Company’s effective “shelf” registration statement (File No. 333-203300), to
acquire certain shares of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), with an exercise price (as adjusted prior to the date
hereof) of $5.25 per share (the “Warrants”);

 

WHEREAS, the shares of Common Stock underlying the Warrants have been registered
for resale pursuant to an effective registration statement on Form S-3
(333-227846); and

 

WHEREAS, each of the Company and the Warrantholder desires to amend the Warrants
as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants, conditions,
warranties, representations, and agreements hereinafter contained, the parties
mutually agree and covenant as follows:

 

1.             Amendment of Warrants. On the terms and subject to the conditions
set forth herein, effective as of the date hereof, the Company and Warrantholder
hereby agree to amend the Warrants to add the following as a new Section 3(g)
therein (the “Amendment”):

 

(g)       Voluntary Adjustment By Company. Subject to the rules and regulations
of The New York Stock Exchange, the Company may at any time during the term of
this Warrant, with the prior written consent of the Holder, reduce the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the board of directors of the Company

 

2.             Representations and Warranties of Warrantholder. Warrantholder
hereby represents and warrants to the Company, as of the date hereof, as
follows:

 

(a)               Power and Authorization. Warrantholder is duly organized,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the transactions contemplated hereby.

 

(b)               Valid and Binding Agreement; No Violation. This Agreement has
been duly executed and delivered by Warrantholder and constitutes a valid and
binding agreement of Warrantholder, enforceable against Warrantholder in
accordance with its terms, except that such enforcement may be subject to
bankruptcy, insolvency or other similar laws relating to enforcement of
creditors’ rights generally and general principles of equity. The execution of
this Agreement and consummation of the transactions contemplated hereby will not
constitute a violation of, or conflict with or result in a default under, any
court order, contract, commitment, agreement, understanding, arrangement or
restriction of any kind to which Warrantholder is a party or by which
Warrantholder is bound.

 



1 

 

 



(c)               Title to the Warrants. Warrantholder is the sole legal and
beneficial owner of the Warrants and has good, valid and marketable title to the
Warrants, free and clear of any liens or encumbrances. Warrantholder has not, in
whole or in part, (a) assigned, transferred, hypothecated, pledged or otherwise
disposed of any of the Warrants or its rights in the Warrants, or (b) given any
person or entity any transfer order, power of attorney or other authority of any
nature whatsoever with respect to the Warrants.

 

(d)               Accredited Investor. Warrantholder is an “accredited investor”
within the meaning of Rule 501 of Regulation D promulgated under the Securities
Act of 1933, as amended (the “Securities Act”).

 

(e)               No Affiliate or 10% Stockholder Status. Warrantholder is not,
and has not been during the consecutive three (3) month period preceding the
date hereof, an “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company. Warrantholder acquired the
Warrants directly from the Company. Warrantholder and its Affiliates
collectively beneficially own and will beneficially own as of the Closing Date
less than 10% of the outstanding shares of common stock of the Company.

 

(f)                Adequate Information; No Reliance. Warrantholder acknowledges
and agrees that (i) Warrantholder has been furnished with all materials it
considers relevant to making an investment decision to enter into the
transactions contemplated by this Agreement and has had the opportunity to
review the Company’s filings with the Securities and Exchange Commission (the
“SEC”), including, without limitation, all filings made pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii)
Warrantholder has had full opportunity to ask questions of the Company
concerning the Company, its business, operations, financial performance,
financial condition and prospects, (iii) Warrantholder has had the opportunity
to consult with its accounting, tax, financial and legal advisors to be able to
evaluate the risks involved in the sale of the Warrants and to make an informed
investment decision with respect to such sale, and (iv) Warrantholder is not
relying, and has not relied, upon any statement, advice (whether legal, tax,
financial, accounting or other), representation or warranty made by the Company
or any of its Affiliates or representatives, except for the publicly available
filings made by the Company with the SEC under the Exchange Act and the
representations and warranties made by the Company in this Agreement.

 

4.             Representations and Warranties of the Company. The Company hereby
represents and warrants to Warrantholder, as of the date hereof as follows:

 

(a)               Power and Authorization. The Company is duly organized,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the transactions contemplated hereby.

 

(b)               Valid and Binding Agreement; No Violation. This Agreement has
been duly executed and delivered by the Company and constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, except that such enforcement may be subject to bankruptcy,
insolvency or other similar laws relating to enforcement of creditors’ rights
generally and general principles of equity. The execution of this Agreement and
consummation of the transactions contemplated hereby will not constitute a
violation of, or conflict with or result in a default under, any contract,
commitment, agreement, understanding, arrangement or restriction of any kind to
which the Company is a party or by which the Company is bound.

 



2 

 



 

5.             Survival of Representations and Warranties. All representations
and warranties made hereunder shall survive the consummation of the transactions
on the date hereof.

 

6.             Covenants of the Company.

 

(a)               Disclosure of Transactions and Other Material Information. The
Company shall, on or before 8:30 a.m., New York City Time, on the first Business
Day after the date of this Agreement, file a Current Report on form 8-K
disclosing all material terms of the transactions contemplated hereby (the “Form
8-K”). From and after the filing of the Form 8-K, the Warrantholder shall not be
in possession of any material, nonpublic information received from the Company
or any of its respective officers, directors, employees or agents, that is not
disclosed in the Form 8-K. The Company shall not, and shall cause each of its
officers, directors, employees and agents, not to, provide the Warrantholder
with any material, nonpublic information regarding the Company from and after
the filing of the Form 8-K without the express written consent of the
Warrantholder. The Company shall not disclose the name of the Warrantholder in
any filing, announcement, release or otherwise, unless such disclosure is
required by law or regulation.

 

(b)               From the date hereof until the eleventh (11th) Business Day
after the date hereof, the Company shall not reduce the exercise price of any
warrants to purchase Common Stock of the Company other than any Warrants set
forth on Schedule I attached hereto.

 

(c)              The Company agrees that for the period commencing on the date
hereof and ending on the date immediately following the eleventh (11thth)
Business Day after the date hereof, neither the Company nor any of its
Subsidiaries shall directly or indirectly, offer, announce, enter into any
agreement with respect to or otherwise consummate any transaction (any such
actions, “Actions”) with respect to any equity security or any equity-linked or
related security (including, without limitation, any “equity security” (as that
term is defined under Rule 405 promulgated under the Securities Act), any Common
Stock, any Convertible Securities (as defined below), any debt, any preferred
stock or any purchase rights (other than with respect to Excluded Securities (as
defined below)). Notwithstanding the foregoing, the restrictions contained in
this Section 6 (c) shall not apply to any Actions in connection with (A) shares
of Common Stock or options issued to employees, officers or directors or
consultants of the Company pursuant to any stock or option plan duly adopted for
such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose for services rendered to the Company, including,
without limitation, the grant or other issuance of such securities pursuant to
the term of an existing agreement or the entry into a new agreement, or (B)
securities issued upon the exercise or exchange of or conversion of any
Convertible Securities and/or other securities exercisable or exchangeable for
or convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations) or to extend the term of
such securities or (C) the Registered Securities (collectively, the “Excluded
Securities”). For the purpose of this Section 6(c), “Convertible Securities”
means any capital stock or other security of the Company or any of its
Subsidiaries that is at any time and under any circumstances directly or
indirectly convertible into, exercisable or exchangeable for, or which otherwise
entitles the holder thereof to acquire, any share capital or other security of
the Company (including, without limitation, Common Stock) or any of its
Subsidiaries.

 

7.             Miscellaneous Provisions.

 

(a)               Further Assurances. Each party hereto shall promptly execute
and deliver such further agreements and instruments, and take such further
actions, as the other party may reasonably request in order to carry out the
purpose and intent of this Agreement.

 

(b)               Governing Law. This Agreement and the transactions
contemplated herein shall be governed by, interpreted, construed and enforced in
accordance with the laws of the State of New York without regard to its choice
of law rules.

 

(c)               Entire Agreement. This Agreement contains the entire agreement
of the parties with respect to the subject matter hereof.

 

(d)               Amendments and Modifications. This Agreement shall not be
modified, amended, waived or changed in any respect except in a writing duly
signed by the parties, and each party waives any right to amend this Agreement
in any other manner.

 



3 

 

  

(e)               Execution in Counterparts. This Agreement may be executed in
more than one counterpart, each of which shall be deemed to be an original, but
all of which shall be deemed to constitute one instrument.

 

(f)                Successors and Assigns. All of the terms and provisions of
this Agreement shall be binding upon and shall inure to the benefit of the
parties and their heirs, personal representatives, successors, transferees and
assigns.

 

(g)               Notices. All notices and other communications hereunder shall
be in writing and shall be deemed to have been duly given if mailed or
transmitted by any standard form of telecommunication. Notices to the Company
shall be directed to it at CorMedix Inc., 400 Connell Drive, Suite 5000,
Berkeley Heights, New Jersey 07922, attention of Chief Executive Officer, with a
copy to Wyrick Robbins Yates & Ponton LLP, 4101 Lake Boone Trail, Suite 300,
Raleigh, North Carolina 27607, Attention: Alexander M. Donaldson. Notices to
Warrantholder shall be directed to it at the address set forth on the signature
page to this Agreement.

 

[the remainder of the page is intentionally left blank]

 



4 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

  [                                                            ]      



 



  By:     Name:     Title:  

 

 

    Address for notices to Warrantholder:                             Attention:

 





  CORMEDIX INC.         By:   Name: Robert W. Cook   Title: Chief Financial
Officer

 

 

 



[Signature Page to Warrant Amendment Agreement]

 



5

 

  



Schedule I

  

Name of Purchaser   Number of Warrants    

 

 

 

 

  

 



 

 

 

